

Exhibit 10.1


SI-BONE, Inc.
Severance Benefit Plan


Section 1. INTRODUCTION.
The SI-BONE, Inc. Severance Benefit Plan (the “Plan”) is hereby established by
the Compensation Committee of the Board of Directors of SI-BONE, Inc. (the
“Company”) effective July 16, 2020. The purpose of the Plan is to provide for
the payment of severance benefits to eligible employees of the Company in the
event that such employees become subject to involuntary or constructive
employment terminations. This Plan document also is the Summary Plan Description
for the Plan.
For purposes of the Plan, the following terms are defined as follows:
(a)“Affiliate” means any corporation, limited liability company or other
business entity (other than the Company) in an “unbroken chain” beginning with
the Company, if each of the business entities other than the last such business
entity in the unbroken chain owns stock or other equity interests possessing 50%
or more of the total combined voting power of all classes of stock or other
equity interests in one of the other business entities in such chain.
(b)“Base Salary” means base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation) as in
effect prior to any reduction that would give rise to an employee’s right to a
resignation for Good Reason (if applicable).
(c)“Cause” means, with respect to a particular employee, the meaning ascribed to
such term in any written employment agreement, offer letter or similar agreement
between such employee and the Company defining such term, and, in the absence of
such agreement, means with respect to such employee, the term “Cause” as defined
in the Equity Plan. The determination whether a termination is for Cause shall
be made by the Plan Administrator in its sole and exclusive judgment and
discretion.
(d)“Change in Control” has the meaning ascribed to such term in the Equity Plan.
(e)“Change in Control Period” means the period commencing three months prior to
the Closing of a Change in Control and ending 12 months following the Closing of
a Change in Control.
(f)“Closing” means the initial closing of the Change in Control as defined in
the definitive agreement executed in connection with the Change in Control. In
the case of a series of transactions constituting a Change in Control, “Closing”
means the first closing that satisfies the threshold of the definition for a
Change in Control.
(g)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(h)“Committee” means the Board of Directors or the Compensation Committee of the
Board of Directors of the Company.
(i)“Company” means SI-BONE, Inc. or, following a Change in Control, the
surviving entity resulting from such event.
(j)“Confidentiality Agreement” means the Company’s standard form of Employee
Proprietary Information and Inventions Agreement or any similar or successor
document.
(k)“Covered Termination” means, with respect to an employee, a termination of
employment that is due to (1) a termination by the Company without Cause (and
other than as a result of the employee’s death or Disability) or (2) the
employee’s resignation for Good Reason, and in either case of (1) or (2),
results in such employee’s Separation from Service.
(l)“Disability” means any physical or mental condition which renders an employee
incapable of performing the work for which he or she was employed by the Company
or similar work offered by the Company.  The Disability of an employee shall be
established if (i) the employee satisfies the requirements for benefits under
the Company’s
1



--------------------------------------------------------------------------------



long-term disability plan or (ii) in the absence of a Company-sponsored
long-term disability plan, the employee satisfies the requirements for Social
Security disability benefits.
(m)“Eligible Employee” means an employee of the Company that meets the
requirements to be eligible to receive Plan benefits as set forth in Section 2.
(n)“Equity Plan” means the SI-BONE, Inc. 2018 Equity Incentive Plan, as amended
from time to time.
(o)“Good Reason” for an employee’s resignation means the occurrence of any one
or more of the following are undertaken by the Company (or successor to the
Company, if applicable) without the employee’s express written consent:
(1)a material reduction in such employee’s annual base salary or total target
cash compensation (i.e. the sum of such Covered Employee’s annual base salary
and annual target bonus) representing, in either case, a reduction of an amount
equal to more than ten percent (10%) of such employee’s then current base
salary;
(2)a material reduction or material adverse change in such employee’s job
duties, responsibilities or authority; provided, however, that any such
reduction or change after a Change in Control (or similar corporate transaction
that does not constitute a Change in Control) shall not constitute Good Reason
by virtue of the fact that such employee is performing similar duties and
responsibilities in a larger organization (e.g., the Chief Executive Officer
continues to be the Chief Executive Officer of the successor or parent
corporation);
(3)a material diminution in the authority, duties or responsibility of the
supervisor to whom such employee is required to report including a requirement
that such employee report to a corporate officer or employee instead of
reporting directly to the board of directors of the Company;
(4)a relocation of such employee’s principal place of employment with the
Company (or successor to the Company, if applicable) to a place by more than 30
miles as compared to such employee’s then-current principal place of employment
immediately prior to such relocation, except for required travel by the employee
on the Company’s business to an extent substantially consistent with employee’s
business travel obligations prior to the effective date of the Change in Control
(or similar transaction); or
(5)a material breach by the Company of any provision of this Plan or any other
material agreement between such employee and the Company concerning the terms
and conditions of such employee’s employment or service with the Company,
(6)provided, however, that in any case of (1), (2), (3) or (4) above, in order
for the employee’s resignation to be deemed to have been for Good Reason, (i)
the employee must first give the Company written notice of such employee’s
intent to resign for Good Reason within 90 days after the date on which the
Company gives written notice to such employee of the Company’s affirmative
decision to take an action set forth in clause (1), (2), (3), or (4) above (or
such action or condition otherwise occurs), which notice shall describe such
condition(s) employee believes constitute Good Reason; (ii) the Company must
fail to remedy such condition(s) within 30 days after receipt of such written
notice (the “Cure Period”), and (iii) the employee must resign from employment
effective not later than 90 days after the expiration of such Cure Period.
(p) “Participation Agreement” means an agreement between an employee and the
Company in substantially the form of Appendix A attached hereto, and which may
include such other terms as the Committee deems necessary or advisable in the
administration of the Plan.
(q)“Plan Administrator” means the Committee prior to the Closing and the
Representative upon and following the Closing, as applicable.
(r)“Representative” means one or more members of the Committee or other persons
or entities designated by the Committee prior to or in connection with a Change
in Control that will have authority to administer and interpret the Plan upon
and following the Closing as provided in Section 8(a).
(s)“Section 409A” means Section 409A of the Code and the treasury regulations
and other guidance thereunder and any state law of similar effect.


        

2

--------------------------------------------------------------------------------



(t)“Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.
Section 2: ELIGIBILITY FOR BENEFITS.
(a)Eligible Employee. An employee of the Company is eligible to participate in
the Plan if (i) the Plan Administrator has designated such employee as eligible
to participate in the Plan by providing such employee a Participation Agreement;
(ii) such employee has signed and returned such Participation Agreement to the
Company within the time period required therein; and (iii) such employee meets
the other Plan eligibility requirements set forth in this Section 2. The
determination of whether an employee is an Eligible Employee shall be made by
the Plan Administrator, in its sole discretion, and such determination shall be
binding and conclusive on all persons.
(b)Release Requirement. Except as otherwise provided in an individual
Participation Agreement, in order to be eligible to receive benefits under the
Plan, the employee also must execute a general waiver and release, in such a
form as provided by the Company (the “Release”), within the applicable time
period set forth therein, and such Release must become effective in accordance
with its terms, which must occur in no event more than 60 days following the
date of the applicable Covered Termination.
(c)Plan Benefits Provided In Lieu of Any Previous Benefits. This Plan shall
supersede any change in control or severance benefit plan, policy or practice
previously maintained by the Company with respect to an Eligible Employee and
any change in control or severance benefits in any individually negotiated
employment contract, employment offer letter, or other agreement between the
Company and an Eligible Employee. Notwithstanding the foregoing, the Eligible
Employee’s outstanding equity awards shall remain subject to the terms the
Equity Plan or other applicable equity plan under which such awards were granted
(including the award documentation governing such awards) that may apply upon a
Change in Control and/or termination of such employee’s service and no provision
of this Plan shall be construed as to limit the actions that may be taken, or to
violate the terms, thereunder.
(d)Exceptions to Severance Benefit Entitlement. An employee who otherwise is an
Eligible Employee will not receive benefits under the Plan in the following
circumstances, as determined by the Plan Administrator in its sole discretion:
(1)The employee’s employment is terminated by the Company for any reason
(including due to the employee’s death or Disability) or the employee
voluntarily terminates employment with the Company in any manner, and in either
case, such termination is not a Covered Termination. Voluntary terminations
include, but are not limited to, resignation, retirement or failure to return
from a leave of absence on the scheduled date.
(2)The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is wholly or partly owned (directly
or indirectly) by the Company or an Affiliate.
(3)The employee is offered an identical or substantially equivalent or
comparable position with the Company or an Affiliate. For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
provides the employee substantially the same level of responsibility and
compensation and would not give rise to the employee’s right to a resignation
for Good Reason.
(4)The employee is offered immediate reemployment by a successor to the Company
or an Affiliate or by a purchaser of the Company’s assets, as the case may be,
following a Change in Control and the terms of such reemployment would not give
rise to the employee’s right to a resignation for Good Reason. For purposes of
the foregoing, “immediate reemployment” means that the employee’s employment
with the successor to the Company or an Affiliate or the purchaser of its
assets, as the case may be, results in uninterrupted employment such that the
employee does not incur a lapse in pay or benefits as a result of the change in
ownership of the Company or the sale of its assets. For the avoidance of doubt,
an employee who becomes immediately reemployed as described in this Section
2(d)(4) by a successor to the Company or an Affiliate or by a purchaser of the
Company’s assets, as the case may be, following a Change in Control shall
continue to be an Eligible Employee following the date of such reemployment.
(5)The employee is rehired by the Company or an Affiliate and recommences
employment prior to the date severance benefits under the Plan are scheduled to
commence.
(e)Termination of Severance Benefits. An Eligible Employee’s right to receive
severance benefits under this Plan shall terminate immediately if, at any time
prior to or during the period for which the Eligible Employee is receiving
severance benefits under the Plan, the Eligible Employee:


        

3

--------------------------------------------------------------------------------



(1)willfully breaches any material statutory, common law, or contractual
obligation to the Company or an Affiliate (including, without limitation, the
contractual obligations set forth in the Confidentiality Agreement and any other
confidentiality, non-disclosure and developments agreement, non-competition,
non-solicitation, or similar type agreement between the Eligible Employee and
the Company, as applicable); or
(2)fails to enter into the terms of any Confidentiality Agreement reasonably
requested by the Company.
Section 3. AMOUNT OF BENEFITS.
(a)Benefits in Participation Agreement. Benefits under the Plan shall be
provided to an Eligible Employee as set forth in the Participation Agreement.
(b)Additional Benefits. Notwithstanding the foregoing, the Committee may, in its
sole discretion, provide benefits to individuals who are not Eligible Employees
(“Non-Eligible Employees”) chosen by the Plan Administrator, in its sole
discretion, and the provision of any such benefits to a Non-Eligible Employee
shall in no way obligate the Company to provide such benefits to any other
individual, even if similarly situated. If benefits under the Plan are provided
to a Non-Eligible Employee, references in the Plan to “Eligible Employee” (and
similar references) shall be deemed to refer to such Non-Eligible Employee.
(c)Certain Reductions. In addition to Section 2(e) above, the Company, in its
sole discretion, shall have the authority to reduce an Eligible Employee’s
severance benefits, in whole or in part, by any other severance benefits, pay
and benefits provided during a period following written notice of a business
closing or mass layoff, pay and benefits in lieu of such notice, or other
similar benefits payable to the Eligible Employee by the Company or an Affiliate
that become payable in connection with the Eligible Employee’s termination of
employment pursuant to (i) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act or any other
similar state law or (ii) any Company policy or practice providing for the
Eligible Employee to remain on the payroll for a limited period of time after
being given notice of the termination of the Eligible Employee’s employment, and
the Plan Administrator shall so construe and implement the terms of the Plan.
Any such reductions that the Company determines to make pursuant to this Section
3(c) shall be made such that any severance benefit under the Plan shall be
reduced solely by any similar type of benefit under such legal requirement,
agreement, policy or practice (i.e., any cash severance benefits under the Plan
shall be reduced solely by any cash payments or severance benefits under such
legal requirement, agreement, policy or practice). The Company’s decision to
apply such reductions to the severance benefits of one Eligible Employee and the
amount of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee. In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.
(d)Parachute Payments. If any payment or benefit an Eligible Employee will or
may receive from the Company or otherwise (a “Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in a Payment is required pursuant to the preceding sentence and the
Reduced Amount is determined pursuant to clause (x) of the preceding sentence,
the reduction shall occur in the manner (the “Reduction Method”) that results in
the greatest economic benefit for the Eligible Employee. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding any provisions in this Section above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for the Eligible
Employee as determined on an after-tax basis; (B) as a second priority, Payments
that are contingent on future events (e.g., being terminated without Cause),
shall be reduced (or eliminated) before Payments that are not contingent on
future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.


        

4

--------------------------------------------------------------------------------



The Company shall appoint a nationally recognized accounting or law firm to make
the determinations required by this Section. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. If the Eligible Employee receives a Payment for which the
Reduced Amount was determined pursuant to clause (x) above and the Internal
Revenue Service determines thereafter that some portion of the Payment is
subject to the Excise Tax, Eligible Employee agrees to promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) above) so that no portion of the remaining Payment is subject to the Excise
Tax. For the avoidance of doubt, if the Reduced Amount was determined pursuant
to clause (y) above, the Eligible Employee shall have no obligation to return
any portion of the Payment pursuant to the preceding sentence.
Section 4. RETURN OF COMPANY PROPERTY.
An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property. For
this purpose, “Company Property” means all paper and electronic Company
documents and other Company property which the Eligible Employee had in his or
her possession or control at any time, including, but not limited to, Company
files, notes, drawings, records, plans, forecasts, reports, studies, analyses,
proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). As a condition to receiving
benefits under the Plan, an Eligible Employee must not make or retain copies,
reproductions or summaries of any such Company documents, materials or property.
However, an Eligible Employee is not required to return his or her personal
copies of documents evidencing the Eligible Employee’s hire, termination,
compensation, benefits and stock options and any other documentation received as
a stockholder of the Company.
Section 5. TIME OF PAYMENT AND FORM OF BENEFITS.
The Company reserves the right in the Participation Agreement to specify whether
payments under the Plan will be paid in a single sum, in installments, or in any
other form and to determine the timing of such payments. All such payments under
the Plan will be subject to applicable withholding for federal, state, foreign,
provincial and local taxes. All benefits provided under the Plan are intended to
satisfy the requirements for an exemption from application of Section 409A to
the maximum extent that an exemption is available and any ambiguities herein
shall be interpreted accordingly; provided, however, that to the extent such an
exemption is not available, the benefits provided under the Plan are intended to
comply with the requirements of Section 409A to the extent necessary to avoid
adverse personal tax consequences and any ambiguities herein shall be
interpreted accordingly.
It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9)(iii), and (iii) any
such benefits consisting of COBRA premiums also satisfy, to the greatest extent
possible, the exemption from the application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(9)(v). However, if the Company
determines that any severance benefits payable under the Plan constitute
“deferred compensation” under Section 409A and the Eligible Employee is a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the imposition
of the adverse personal tax consequences under Section 409A, (A) the timing of
such severance benefit payments shall be delayed until the earlier of (1) the
date that is six months and one day after the Eligible Employee’s Separation
from Service and (2) the date of the Eligible Employee’s death (such applicable
date, the “Delayed Initial Payment Date”), and (B) the Company shall (1) pay the
Eligible Employee a lump sum amount equal to the sum of the severance benefit
payments that the Eligible Employee would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the severance
benefits had not been delayed pursuant to this paragraph and (2) commence paying
the balance, if any, of the severance benefits in accordance with the applicable
payment schedule.




        

5

--------------------------------------------------------------------------------



In no event shall payment of any severance benefits under the Plan be made prior
to an Eligible Employee’s Separation from Service or prior to the effective date
of the Release. If the Company determines that any severance payments or
benefits provided under the Plan constitute “deferred compensation” under
Section 409A, and the Eligible Employee’s Separation from Service occurs at a
time during the calendar year when the Release could become effective in the
calendar year following the calendar year in which the Eligible Employee’s
Separation from Service occurs, then regardless of when the Release is returned
to the Company and becomes effective, the Release will not be deemed effective,
solely for purposes of the timing of payment of severance benefits under this
Plan, any earlier than the latest permitted effective date (the “Release
Deadline”). If the Company determines that any severance payments or benefits
provided under the Plan constitute “deferred compensation” under Section 409A,
then except to the extent that severance payments may be delayed until the
Delayed Initial Payment Date pursuant to the preceding paragraph, on the first
regular payroll date following the effective date of an Eligible Employee’s
Release, the Company shall (1) pay the Eligible Employee a lump sum amount equal
to the sum of the severance benefit payments that the Eligible Employee would
otherwise have received through such payroll date but for the delay in payment
related to the effectiveness of the Release and (2) commence paying the balance,
if any, of the severance benefits in accordance with the applicable payment
schedule.




Section 6. TRANSFER AND ASSIGNMENT.
The rights and obligations of an Eligible Employee under this Plan may not be
transferred or assigned without the prior written consent of the Company. This
Plan shall be binding upon any entity or person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such entity or person actively
assumes the obligations hereunder and without regard to whether or not a Change
in Control occurs.
Section 7. MITIGATION.


Except as otherwise specifically provided in the Plan, an Eligible Employee will
not be required to mitigate damages or the amount of any payment provided under
the Plan by seeking other employment or otherwise, nor will the amount of any
payment provided for under the Plan be reduced by any compensation earned by an
Eligible Employee as a result of employment by another employer or any
retirement benefits received by such Eligible Employee after the date of the
Eligible Employee’s termination of employment with the Company.
Section 8. CLAWBACK; RECOVERY.


All payments and severance benefits provided under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for Good Reason, constructive
termination, or any similar term under any plan of or agreement with the
Company.


Section 9. RIGHT TO INTERPRET AND ADMINISTER PLAN; AMENDMENT AND TERMINATION.


(a)Interpretation and Administration. Prior to the Closing, the Committee shall
be the Plan Administrator and shall have the exclusive discretion and authority
to establish rules, forms, and procedures for the administration of the Plan and
to construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Committee shall be
binding and conclusive on all persons. Upon and after the Closing, the Plan will
be interpreted and administered in good faith by the Representative who shall be
the Plan Administrator during such period. All actions taken by the
Representative in interpreting the terms of the Plan and administering the Plan
upon and after the Closing will be final and binding on all Eligible Employees.
Any references in this Plan to the “Committee” or “Plan Administrator” with
respect to periods following the Closing shall mean the Representative.
(b)Amendment. The Plan Administrator reserves the right to amend this Plan at
any time; provided, however, that any amendment of the Plan will not be
effective as to a particular employee who is or may be adversely impacted by
such amendment or termination and has an effective Participation Agreement
without the written consent of such employee.
(c)Termination. Unless otherwise extended by the Committee, the Plan will
automatically terminate following satisfaction of all the Company’s obligations
under the Plan.


        

6

--------------------------------------------------------------------------------



Section 10. NO IMPLIED EMPLOYMENT CONTRACT.
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved. This Plan does not modify the
at-will employment status of any Eligible Employee.
Section 11. LEGAL CONSTRUCTION.


This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.
Section 12. CLAIMS, INQUIRIES AND APPEALS.


(a)Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
SI-BONE, Inc.
Compensation Committee of the Board of Directors or Representative
Attention to: Corporate Secretary
471 El Camino Real, Suite 101
Santa Clara, California, USA 95050


(b)Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:
(1)the specific reason or reasons for the denial;
(2)references to the specific Plan provisions upon which the denial is based;
(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 10(d) below.
This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
60 days after the application is denied. A request for a review shall be in
writing and shall be addressed to:
SI-BONE, Inc.
Compensation Committee of the Board of Directors or Representative
Attention to: Corporate Secretary
471 El Camino Real, Suite 101
Santa Clara, California, USA 95050




        

7

--------------------------------------------------------------------------------



A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:
(1)the specific reason or reasons for the denial;
(2)references to the specific Plan provisions upon which the denial is based;
(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and
(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.
(e)Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Eligible Employee’s
claim or appeal within the relevant time limits specified in this Section 10,
the Eligible Employee may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.
Section 13. BASIS OF PAYMENTS TO AND FROM PLAN.


The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.
Section 14. OTHER PLAN INFORMATION.


(a)Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 26-2216351. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.
(b)Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.


        

8

--------------------------------------------------------------------------------



(c)Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:
SI-BONE, Inc.
Attention to: Corporate Secretary
471 El Camino Real, Suite 101
Santa Clara, California, USA 95050


In addition, service of legal process may be made upon the Plan Administrator.
(d)Plan Sponsor. The “Plan Sponsor” is:
SI-BONE, Inc.
471 El Camino Real, Suite 101
Santa Clara, California, USA 95050
+1 (408) 207-0700
(e)Plan Administrator. The Plan Administrator is the Committee prior to the
Closing and the Representative upon and following the Closing. The Plan
Administrator’s contact information is:
SI-BONE, Inc.
Compensation Committee of the Board of Directors or Representative
471 El Camino Real, Suite 101
Santa Clara, California, USA 95050


The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
Section 15. STATEMENT OF ERISA RIGHTS.
Participants in this Plan (which is a welfare benefit plan sponsored by SI-BONE,
Inc.) are entitled to certain rights and protections under ERISA. If you are an
Eligible Employee, you are considered a participant in the Plan and, under
ERISA, you are entitled to:
(a)Receive Information About Your Plan and Benefits
(1)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(2)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and
(3)Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each Eligible Employee with a
copy of this summary annual report.
(b)Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Eligible Employees, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Eligible Employees and beneficiaries. No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.
(c)Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay


        

9

--------------------------------------------------------------------------------



you up to $110 a day until you receive the materials, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may only file suit in a state or Federal court situated in Santa Clara
County, California.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)Assistance with Your Questions. If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.




        

10


--------------------------------------------------------------------------------



Appendix A
Participation Agreement

Name:   ___________________


Section 1. ELIGIBILITY.
You have been designated as eligible to participate in the SI-BONE, Inc.
Severance Benefit Plan (the “Plan”), a copy of which is attached to this
Participation Agreement (the “Participation Agreement”). Capitalized terms not
explicitly defined in this Participation Agreement but defined in the Plan shall
have the same definitions as in the Plan. You will receive the benefits set
forth below if you meet all the eligibility requirements set forth in the Plan,
including, without limitation, timely executing a Release for benefit of the
Company and allowing such Release to become effective in accordance with its
terms. Notwithstanding the schedule for provision of benefits set forth below,
the schedule and timing of payment of any benefits under this Participant
Agreement is subject to any delay in payment that may be required under Section
5 of the Plan.
Section 2. CHANGE IN CONTROL SEVERANCE BENEFITS.
[You will receive the severance benefits set forth in this Section 2 in the
event of either: (i) a Covered Termination occurring during the Change in
Control Period, or (ii) the Closing of a Change in Control, provided that you
agree to provide transition services for a period of up to six months (if the
Company or its successor offers such transition services at a level of
compensation no lower than the annual base salary you received prior to such
Change in Control (pro-rated for any reduction in time commitment or work
effort, based on a 40 hour work week, allowed by such transition consulting
arrangement), without taking into account any prior reduction in compensation
that would, itself, give rise to a Good Reason termination)].1 [If you are
terminated in a Covered Termination that occurs during the Change in Control
Period, you will receive the severance benefits set forth in this Section 2.]2
All severance benefits described herein are subject to standard deductions and
withholdings.
(a)Base Salary. You shall receive a cash payment in an amount equal to [______]3
months (the “Severance Period”) of payment of your Base Salary. The Base Salary
payment will be paid to you in a lump sum cash payment no later than the second
regular payroll date following the later of (i) the effective date of the
Release or (ii) the Closing, but in any event not later than March 15 of the
year following the year in which your Separation from Service occurs.
(b)Bonus Payment. You will be entitled to [one and one-half (1.5) times]4 the
annual target cash bonus established for you, if any, pursuant to the annual
performance bonus or annual variable compensation plan established by the Board
of Directors or Committee (or any authorized committee or designee thereof) for
the year in which your Covered Termination occurs. If at the time of the Covered
Termination you are eligible for the annual target cash bonus for the year in
which the Covered Termination occurs, but the target percentage (or target
dollar amount, if specified as such in the applicable bonus plan) for such bonus
has not yet been established for such year, the target percentage shall be the
target percentage established for you for the preceding year (but adjusted, if
necessary for your position for the year in which the Covered Termination
occurs). For the avoidance of doubt, the amount of the annual target bonus to
which you are entitled under this Section 2(b) will be calculated (1) assuming
all articulated performance goals for such bonus (including, but not limited to,
corporate and individual performance, if applicable), for the year of the
Covered Termination were achieved at target levels; (2) as if you had provided
services for the entire year for which the bonus relates; and (3) ignoring any
reduction in your Base Salary that would give rise to your right to resignation
for Good Reason (such bonus to which you are entitled under this Section 2(b),
the “Annual Target Bonus Severance Payment”). The Annual Target Bonus Severance
Payment shall be paid in a lump sum cash payment no later than the second
regular payroll date following the later of (i) the effective date of the
Release or (ii) the Closing, but in any event not later than March 15 of the
year following the year in which your Separation from Service occurs.

1 Option 1 for chief executive officer only.
2 Option 2 for all other executive officers.
3 Insert 24 months for chief executive officer only, and 12 months for other
executive officers.
4 1.5x target bonus is for the chief executive officer only.
1

--------------------------------------------------------------------------------



(c)Payment of Continued Group Health Plan Benefits. If you timely elect
continued group health plan coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) following your Covered Termination date,
the Company shall pay directly to the carrier the full amount of your COBRA
premiums on behalf of you for your continued coverage under the Company’s group
health plans, including coverage for your eligible dependents, until the
earliest of (i) the end of the Severance Period following the date of your
Covered Termination, (ii) the expiration of your eligibility for the
continuation coverage under COBRA, or (iii) the date when you become eligible
for substantially equivalent health insurance coverage in connection with new
employment (such period from your termination date through the earliest of (i)
through (iii), the “COBRA Payment Period”). Upon the conclusion of such period
of insurance premium payments made by the Company, you will be responsible for
the entire payment of premiums (or payment for the cost of coverage) required
under COBRA for the duration of your eligible COBRA coverage period, if any. For
purposes of this Section, (1) references to COBRA shall be deemed to refer also
to analogous provisions of state law and (2) any applicable insurance premiums
that are paid by the Company shall not include any amounts payable by you under
an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are your sole responsibility. You agree to promptly notify the
Company as soon as you become eligible for health insurance coverage in
connection with new employment or self-employment.
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums directly to the carrier on your behalf,
the Company will instead pay you on the last day of each remaining month of the
COBRA Payment Period a fully taxable cash payment equal to the value of your
monthly COBRA premium for the first month of COBRA coverage, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to your election of COBRA
coverage or payment of COBRA premiums and without regard to your continued
eligibility for COBRA coverage during the COBRA Payment Period. Such Special
Severance Payment shall end upon expiration of the COBRA Payment Period.
(d)Equity Acceleration. The vesting and exercisability of each outstanding
unvested stock option and other stock award, as applicable, that you hold
covering Company common stock (each, an “Equity Award”) shall be accelerated in
full and any reacquisition or repurchase rights held by the Company in respect
of common stock issued pursuant to any Equity Award granted to you shall lapse
in full. For purposes of determining the number of shares that will vest
pursuant to the foregoing provision with respect to any performance based
vesting Equity Award for which the performance period has not ended and that has
multiple vesting levels depending upon the level of performance, vesting
acceleration with respect to any ongoing performance period(s) shall occur with
respect to the number of shares subject to the award as if the applicable
performance criteria had been attained at a 100% level or, if greater, based on
actual performance as of the termination of your Continuous Service to the
Company. Notwithstanding anything to the contrary set forth herein, your Equity
Awards shall remain subject to the terms of the Equity Plan (or other applicable
Company plan) and award documents under which such Equity Award was granted,
including any provision for earlier termination of such Equity Awards.
(e)Extension of Post-Termination Exercise Period. All outstanding Equity Awards
which carry a right to exercise that you hold as of the date of your Covered
Termination will expire on the earlier of (A) the original term of such
outstanding Equity Awards as set forth in the applicable award agreement or the
equity incentive plan, subject to earlier termination in the event of a Change
in Control as set forth in the terms of the applicable equity incentive plan and
definitive agreement for such Change in Control transaction, and (B) the date
which occurs on the second anniversary of termination of your Continuous Service
to the Company.
Section 3. NON-CHANGE IN CONTROL SEVERANCE BENEFITS. If your employment is
terminated by the Company without Cause that occurs at a time that is not during
the Change in Control Period, you will receive:


(a)the base salary cash payment described in Section 2(a) above, but the
Severance Period for purposes of calculating such benefits shall be twelve (12)
months; and
(b)the COBRA benefits described in Section 2(c) above, but the Severance Period
for purposes of calculating such benefits shall be twelve (12) months.
You shall not be eligible to receive any other benefits under the Plan except as
described in Section 3(a) and Section 3(b) above.
For the avoidance of doubt, in no event shall you be entitled to benefits under
both Section 2 and this Section 3. If you are eligible for severance benefits
under both Section 2 and this Section 3, you shall receive the benefits set
forth in Section 2 and such benefits shall be reduced by any benefits previously
provided to you under Section 3.


        

2

--------------------------------------------------------------------------------





Section 4. ACKNOWLEDGEMENTS.
As a condition to participation in the Plan, you hereby acknowledge each of the
following:


(a)The benefits that may be provided to you under this Participation Agreement
are subject to certain reductions and termination under Section 2 and Section 3
of the Plan.
(b)Your eligibility for and receipt of any severance benefits to which you may
become entitled as described in Section 2 or Section 3 above is expressly
contingent upon your execution of and compliance with the terms and conditions
of the Plan, the Release and the Confidentiality Agreement. Severance benefits
under this Participation Agreement shall immediately cease in the event of your
violation of the provisions of Confidentiality Agreement or any other written
agreement with the Company.
(c)As further described in Section 2(c) of the Plan, this Participation
Agreement and the Plan supersede and replace any change in control or severance
benefits previously provided to you and by executing below you expressly agree
to such treatment.
To accept the terms of this Participation Agreement and participate in the Plan,
please sign and date this Agreement in the space provided below and return it to
Timothy E. Davis no later than July ____, 2020.


SI-BONE, Inc.


By:  
Timothy E. Davis,
Lead Independent Director and
Compensation Committee Chairman 




Eligible Employee


         
[Insert Name] 




Date:  





        

3